             Case 1:20-cr-00584-CM Document 68 Filed 07/13/21 Page 1 of 1

                                                                                                       March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                         CONSENT TO PROCEED BY
                                                                                  VIDEOCONFERENCE
                              -v-
                                                                                                               CM
                                                                                  2O . -CR-584         ,(_)(_)
                                                                                                        · '·
Hector Carrillo-Villa
                                       Defendant{s).
-----------------------------------------------------------------X



Defendant Hector Carrillo-Villa                                              hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

          Initial Appearance/Appointment of Counsel

          Arraignment {If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing

          Status and/or Scheduling Conference

          Misdemeanor Plea/Trial/Sentence



        For Hector Carrillo-Villa/SPS                                                SPS

 Defendant's Signature                                               Defense Counsel's Signature
 {Judge may obtain verbal consent on
 Record and Sign for Defendant)
      Hector Carrillo-Villa                                               Sabrina P. Shroff

 Print Defendant's Name                                              Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.




 Date
         1l,~1J.J-I       ~    .---- -
                                                                 f___~lbL
                                                                      .    District Judge/AJ:;5 : M agistrated t~   ·
                              Ii USDCSDNY
                              11 DOCUMENT
                               I ELECTRONICALLY FILED
                               I DOC
                               1 DATE
                                       #=--------
                                       FILED:_1...1-1---!-,µ=;..L..
